Title: From James Madison to William Bradford, 19 June 1775
From: Madison, James
To: Bradford, William



My dear friend
June 19th. 1775.

I received another acceptable pledge of your friendship two days ago in a letter dated June 2d. and, as usual, must begin this by discharging a debt of Gratitude to which the further accounts I have of your friendly services and intentions intitle you. I hope I have an inexhaustible fund of that however destitute I may be of other virtues. But I assure you I am often grieved at reflecting that I have it not in my power to give you a better evidence of it than verbal declarations Yet I have that opinion of your goodness that I am persuaded you would be satisfied even without them.
Little did I ever expect to hear that Jeremiah’s Doctrine that “the heart of man is deceitful above all things & desperately wicked” was exemplified in the celebrated Dr Franklin, & if the suspicions against him be well founded it certainly is remarkably exemplified. Indeed it appears to me that the bare suspicion of his guilt amounts very nearly to a proof of its reality. If he were the man he formerly was, & has even of late pretended to be[,] his conduct in Philada. on this critical occasion could have left no room for surmise or distrust. He certainly would have been both a faithful informer & an active member of the Congress. His behaivour would have been explicit & his Zeal warm and conspicuous. We have a report he[re] that Bland one of our delegates has turned traitor & fled from Philada. I hope it is not true tho’ some unfavorabl[e] Hints have been thrown out of late to his prejudice. Virgil certainly gave a great proof of his knowlege of human nature when he exclaimed “Quid non mortalia pectora cogis auri sacra fama?[”] Tho’ appointed a member of Congress Bland is in needy circumstances & we all know age is no stranger to avarice. The conduct of these two delegates with many concurring circumstances I think suggest the apprehensions that some Golden prospects will be opened to the Congress by the ministry before they make their ultimate appeal to the Sword. A prospect that could captivate the heart of a franklin could almost make me shudder for the tempted. But when I consider the united virtue of that illustrious Body every apprehension of Danger vanishes. The signal proofs they have given of their Integrity & attachment to Liberty both in their private & Confederate capacities must triumph over Jealously itself. However should it come to the worst I am persuaded that the Union Virtue & Love of Liberty at present prevailing thro’out the Colonies is such that it would be as little in the power of our treacherous friends as of our avowed enemies, to put the yoke upon us. An attempt to sell us would infallibly purchase to the authors present Vengeance & eternal infamy.
A rumour is on the wing that the provincials have stormed Boston & with the Loss of 7,000 have cutt off or taken Gage & all his men. It is but little credited. Indeed the fact is extremely improbable: but the times are so remarkable for strange events; that improbability is almost become an argument for their truth.
Our friend Mr Wallace I hear is well & has entered into the Connubial state with one Miss McDowell, daughter of one of the representatives of Bottatourt County. Since I wrote last a Dysentry hath made an Irruption in my father’s family. It has carried off a little sister about seven & a brother about four years of age. It is still among us but principally among the blacks. I have escaped hitherto, & as it is now out of the house I live in, I hope the danger is over. It is a disorder pretty incident to this Country & from some symptoms I am afraid will rage more generally this year than common. Our Burgesses from the County are not yet returned from Willmsbg. where they hold their Assembly. So I cannot give you any particulars of their proceedings. The news papers will do that I expect: I understand Lord Dunmore by deserting his Palace & taking Sanctuary on board the Ship of War, under pretence of the fear of an Attack on his person, has surprized & incensed them much, As they thought it incredible he should be actuated on that occasion by the Motive he alledges. It is judged more likly to have proceeded from some intelligence or Instructions he has received from his friends or superiors to the North. It is said the Governor of N Caroliana has treated his Assembly nearly in the same manner. Some will have it that Lord Dunmore removed from Wmsbg. & pretended danger that he might with more force & consistency misrepresent us to the ministry. His unparralled malice to the people of this Colony since the detection of his false & wicked letters, sent home at the time he was professing an ardent friendship for us must lead us to suppose he will do us all the Injury in his power. But we defy his power as much as we detest his Villany. We have as great unanimity & as much of the Military Ardor as you can possibly have in your government; & the progress we make in discipline & hostile preparations is as great as the Zeal with which these things were undertaken. The strength of this Colony will lie chiefly in the rifle-men of the Upland Counties, of whom we shall have great numbers. You would be astonished at the perfection this art is brought to. The most inexpert hands rec[k]on it an indifferent shot to miss the bigness of a man’s face at the distance of 100 Yards. I am far from being among the best & should not often miss it on a fair trial at that distance. If we come into an engagement, I make no doubt but the officers of the enemy will fall at the distance before they get withing 150 or 200 Yards. Indeed I believe we have men that would very often hit such a mark 250 Yds. Our greatest apprehensions proceed from the scarcity of powder but a little will go a great way with such as use rifles. It is imagined our Governor has been tampering with the Slaves & that he has it in contemplation to make great Use of them in case of a civil war in this province. To say the truth, that is the only part in which this Colony is vulnerable; & if we should be subdued, we shall fall like Achilles by the hand of one that knows that secret. But we have a good cause & great Courage which are a great support. I shall just add that among other incouragement we have a prospect of immense crops of Grain.
Adieu
J M Jun
